JEROME L. RICH, as Successor Trustee of the Amended and Restated Rich Revocable Living Trust Agreement, dated May 6, 2009, Appellant,
v.
LINDA WEXLER, individually, GREGORY WEXLER, individually and DAVID RICH, RANDALL RICH, JACQUELINE RICH, SPENCER RICH, MILES RICH, MICHAEL WEXLER, JUSTIN WEXLER, RYAN WEXLER, JILLIAN RICH, JENNA RICH and MIRIAM RICH, Appellees.
No. 4D10-62.
District Court of Appeal of Florida, Fourth District.
June 30, 2010.
James R. George and Tattiana Brenes-Stahl of Greenberg Traurig, P.A., Fort Lauderdale, for appellant.
Manuel Kushner, West Palm Beach, for appellees.
PER CURIAM.
Affirmed.
POLEN, MAY, JJ., and GATES, MICHAEL L., Associate Judge, concur.
Not final until disposition of timely filed motion for rehearing.